DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered.
Claims 1-20 are pending with claims 3, 4 and 13-19 being previously withdrawn.  An action on the merits is as follows.	
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8-10, 12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kugiya et al. (US 2011/0272216 A1).
Claim 1: Kugiya et al. discloses an access door arrangement, which could be used for a pit access door of an elevator shaft of an elevator, in which at least one elevator car is moving, where a door lock (landing-door interlock unlocking device 510) is shown in FIG. 20 to be provided on an access door (landing door 5) which is manually operated (page 7 ¶ [0101]) via a conventional key (page 7 ¶ [0105]).  An inspection mode resetting device includes a reset switch (landing-door interlock switch 52) operated in series with other reset switches on all stop floors (page 3 ¶ [0055]), and operable to turn an elevator from an inspection mode to a normal operation mode (page 7 ¶ [0103]).  The door lock includes a lock part (landing-door lock mechanism 51) movable between a lock position shown in FIG. 19 and an open position shown in FIG. 20 in response to a manual operation of the manually operated door lock (page 7 ¶ [0101]).  The reset switch is shown to be integrated in the door lock such that the reset switch is operated to turn the elevator from the inspection mode to the normal mode directly by the movement of the movable lock part when the manually operated door lock is manually operated to mechanically cause the movable lock part to move from the open position to the lock position (page 7 ¶ [0101]).  Manual operation of the door lock 
Claim 2: Kugiya et al. discloses an arrangement as stated above, where the door lock includes a conventional key connected to the lock part (page 7 ¶ [0105]).  A triangle key is typically used in an elevator door lock arrangement, and therefore is a conventional key, as is known in the art.
Claims 5 and 20: Kugiya et al. discloses an arrangement as stated above, where the switch is shown in FIGS. 19 and 20 to be fixed to the access door, and is operated by an operating part (downward extension of landing-door lock mechanism 51 in contact with disc cam) connected to the lock part (page 7 ¶ [0101]).  
Claim 6: Kugiya et al. discloses an arrangement as stated above, where the switch includes a pivoted lever (end of landing-door lock mechanism 51) which is actuated by the operating part of the lock part on its way between the open and lock position (page 7 ¶ [0101]).  
Claim 8: Kugiya et al. discloses an arrangement as stated above, where the movement of the lock part into its lock position is prevented by a blocking mechanism (shown as circle between disc cam and landing-door lock mechanism 51) in response to the access door not being closed, as can be seen from FIG. 20.
Claim 9: Kugiya et al. discloses an arrangement as stated above, where the door lock includes a door contact (end of landing-door lock mechanism 51), and an elevator 
Claim 10: Kugiya et al. discloses an arrangement where the access door is a landing door, as stated above.
Claim 12: Kugiya et al. discloses an arrangement as stated above, included in an elevator, as can be seen from FIG. 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kugiya et al. (US 2011/0272216 A1) in view of Lindberg (US 8,490,755 B2).
Claim 7: Kugiya et al. discloses an arrangement as stated above, but fails to disclose a second switch in connection with the switch to be located to issue a signal for a safety space arrangement for a reduced shaft pit/shaft top.
However Lindberg teaches an arrangement, where a second switch (pit switch 17) is in connection with other switches, and is located in shaft (2) to signal for a safety space arrangement for a reduced shaft pit (7) (column 4 lines 19-22).
Given the teachings of Lindberg, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the . 

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11: The prior art does not teach nor suggest a pit access door arrangement of an elevator shaft of an elevator, comprising an elevator control which is configured to decode a sequence of lock/opening moves of the lock part into a reset signal for an inspection mode of the elevator, including all limitations of intervening claim 1.   The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.

Conclusion
Examiner tried to contact applicant’s representative, Irene Lin, via telephone communications on May 11, 2021 regarding the “outstanding matters” as requested

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             May 14, 2021